UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 20, 2015 Black Stone Minerals, L.P. (Exact name of registrant as specified in its charter) Delaware 001-37362 47-1846692 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 1001 Fannin Street, Suite2020 Houston, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 445-3200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) þ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 20, 2015, Black Stone Minerals, L.P. issued a press release that announced its intention to commence a cash tender offer for its outstanding Series A Preferred Units. A copy of the press release is filed herewith as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated October 20, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK STONE MINERALS, L.P. By: Black Stone Minerals GP, L.L.C., its general partner Date: October 20, 2015 By: /s/ Steve Putman Steve Putman Senior Vice President, General Counsel, and Corporate Secretary 3 Exhibit Index Exhibit Number Description Press release dated October 20, 2015 4
